Citation Nr: 0842550	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-39 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
right lower extremity, currently rated as 10 percent 
diabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO confirmed and 
continued a 10 percent disability rating assigned to the 
service-connected varicose veins of the right lower 
extremity.

In October 2008, the veteran testified at a hearing before 
the undersigned using video-conferencing technology.  A 
transcript of the proceeding is of record.  

After the case was forwarded to the Board, the veteran 
submitted additional evidence.  The veteran waived RO 
consideration of the evidence during his October 2008 
hearing.  

During an October 2008 hearing, the veteran raised the issue 
of entitlement to saphenous neuralgia secondary to his 
varicose vein surgery.  The evidence of record also raises 
the issue of entitlement to service connection for scars of 
the right leg.  As these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's right leg varicose veins are not manifested by 
persistent edema, incompletely relieved by elevation of 
extremity, or beginning stasis pigmentation of eczema.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
leg varicose veins have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

	Duty to Notify

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent a VCAA notice letter in November 2006.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second, third, fourth and fifth elements 
outlined in Dingess, via a November 2006 pre-adjudication 
letter.  

With regard to the veteran's claim for increased rating for 
varicose veins of the right leg, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, in a November 2006 pre-adjudication letter, the 
RO informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disabilities and the 
effect that worsening has on the veteran's employment and 
daily life.  The letter provided appropriate notice with 
respect to the effective-date element of the claim.  It also 
included information on how VA determines the disability 
rating by use of the rating schedule, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain), to include 
treatment records, Social Security determinations, statements 
from employers concerning the impact of the disabilities on 
the veteran's employment, and statements from persons 
concerning their observations of how the disabilities have 
affected the veteran.  They also informed the veteran of the 
assistance that VA would provide to obtain evidence on his 
behalf. 

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability at issue in a November 2007 Statement 
of the Case.  

	Duty to Assist 

Here, service medical and post-service VA and private 
outpatient and examination reports have been obtained and 
associated with the claims file.  In June 2008, VA examined 
the veteran for the purpose of determining the current 
severity of his service-connected varicose veins of the right 
leg.  A copy of the June 2008 examination report has been 
associated with the claims file.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the increased rating claim discussed in the 
decision below.  The Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

II.  Legal Criteria

       Increased Rating-general criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where, however, an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

	Specific rating criteria

The RO has assigned a 10 percent disability rating to the 
service-connected varicose veins of the right leg under 
Diagnostic Code 7120, the diagnostic code used to evaluate 
varicose veins.  Under that code, a 10 percent disability 
rating is warranted where there is evidence of intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
rating will be assigned where there is evidence of persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  
Persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, will be assigned a 40 
percent rating.  A 60 percent evaluated is assigned for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Finally, 
where there is evidence of massive boardlike edema with 
constant pain at rest a 100 percent evaluation is warranted.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (2008).  Note to this 
provision indicates the evaluations are for involvement of a 
single extremity.  If more than one extremity is involved, 
each extremity is evaluated separately.  Id. 

III.  Analysis

The veteran contends, in essence, that his service-connected 
varicose veins of the right leg are more severely disabling 
than that reflected by the currently assigned 10 percent 
disability rating.  His primary complaint is unbearable pain 
in his right leg.  

After a careful review of the evidence of record, the Board 
finds that an increased rating for the service-connected 
varicose veins of the right leg is not warranted.  In 
reaching the foregoing determination, the Board initially 
points out that there is no evidence of persistent edema--
criteria necessary for a 20 percent evaluation.  To this end, 
in May and June 2008, private and VA examiners specifically 
concluded that the veteran did not have persistent edema or 
subcutaneous induration, respectively.   The June 2008 VA 
examiner also opined that there was no evidence of massive 
board-like edema with constant pain at rest.  (See, May 2008 
report, prepared and submitted by M. P. A., M. D., and June 
2008 VA scar examination report, respectively).  

There is also no evidence indicating that the veteran has 
stasis pigmentation or eczema--criteria necessary for 
establishing entitlement to a 20 percent evaluation.  To this 
end, the above-referenced June 2008 VA examiner stated that 
the skin of the lower extremities revealed no stasis changes 
or ulcerations on either side.  (See, June 2008 VA scar 
examination report).  The record is also wholly devoid of any 
evidence of eczema.  Finally, while a private nurse 
practitioner, J. Z., F. N. P., opined that the veteran's 
swelling [of the right leg] could eventually lead to 
ulcerations and open wounds of the skin, weeping tissues, 
bleeding from varicosities, and loss of limb, the evidence of 
record does not show that the veteran currently experiences 
any of these symptoms.  (See, September 2008 report, prepared 
and submitted by J. Z., F. N. P.) 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased rating 
in excess of 10 percent for the veterans' service-connected 
varicose veins of the right leg.   

IV.  Extraschedular Consideration

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

In this regard, the veteran has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  There is no evidence 
that the veteran requires frequent or lengthy periods of 
hospitalization for his disability, and there is no evidence 
of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board finds 
that the assigned 10 percent rating adequately reflects the 
clinically established impairment experienced by the veteran.  
As such, referral for extra-schedular consideration is not 
warranted.


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for varicose veins, right lower extremity, is denied.



____________________________________________
C. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


